The trial of this case resulted in a verdict and judgment for the plaintiff, and the defendants have appealed. The suit was upon a verified account, the items of which consisted of a car load of flour and meal sold by the plaintiff to the defendants. The defendants admitted in their answer, and one of them testified upon the stand, that they received the flour and meal specified in the account, and that they owed the balance sued for, unless they were entitled to a reduction on account of an alleged breach of warranty of the quality of the flour. That issue was fairly submitted to the jury by the court's charge, and the finding of the jury against the defendants thereon is supported by testimony. All the assignments presented in appellants' brief have been duly considered, and our conclusion is that no error has been shown, and the judgment should be affirmed; and it is so ordered. Affirmed.
 *Page 157